OFFICE     OF ’THE A’ITORNEY    GENERALOFTEXAS
                              AUSTIN




Bcnorable MurpaO Cole
county AudItor
Liberty County
Wborty, Texas

Dear kir. Color




                                                salary out of the
                                                salary Riuld.




                        answer~to the above question is

      in addition, to the following       question:

           lThe population of Liberty County is in ef-
      cesa of 20,000 ana tharefbro all oounty Officials
      are paid out of the Officers Salary Fund. The
      receipts to Officers Salary Fun3 are derived f'rom
      fees of of'fioe, transfers from General Fund, and
      a per oayita apportionment paid by the State Ca mp -
Eonorable Duryhy Cole -     page   2   ‘._



          troller out Of the State Treasury.  Therefore,
          a portion of the salary Of the County Attorney
          is derived from reoeipts from the State Treas-
          ury, aa would hare llkerlso been the case if
          the county zero still on the fee system, because
          the County Attorney earns fees In crlndnal oases
          (i.e. oasos which are Oartied to District~Court
          in oounties on the fee system), and the per capita
          apportioumeut is allotted to oounties in lieu of
          fees pald direct where the oounty operates uuder
          the Gfficors Salary Round.

               sTherefore, your opinion is sought, as to
          whether the Constitutional prohIbitIon whereby
          the State Comptroller may not Day auy salary
          out of the State Treasury to any ludivldual who
          is also reoeiving pay from the Federal Gorern-
          mnt, would apply in the local oaae where State
.~        money is resdtted to the looal Treasury for pay-
          sent of SaltieS   to offiolals of politioal sub-
          ~o;~~.~,   where such official Is in the armed


               Seotion 33 of Jrticle XVI of the Constitution pro-
; rfdesr

               *The acoounting officers 'of this State shall
          neither drav nor pay a warrant upon the treasary
          in favor of any person, for salary or coupenew
    j.    tion as agent, offloer  or appointee, rho holds at
          the same tiara auy other office or position of honor,
          trust or profit, under this State or the Crdted
    r
    ::.   States, except as presaribed In this Constitution.
    1'    l * a *

    . .
               me   Seotion does not supervene to peteut the pay-
    'Bsnt of the County Attorney of Liberty County, because the
     pay of the county Attorney is not by WaXTaut upon the tress-
    ,tUy of the State, but, on the contrary, is by the oOUntY out
     or the orflcers' Salary mud.

                It can uake no difference that a part of this Gf-
     ricers* Salary Fund may be aonstltuted by tho allocation from
     the State Treasury. 'The fact remains that when it is thus
     *osstituted and the amount thereof has been traussdtted t0
     the county authorities, it ceases to be State funds and be-
     Comes o. part of the Gffioers~ Salary Fund of the county, and
E
                                                                    285   !
                                                                              \
    Honorable Wrphy   Cole - page 3




    OS such 2s disbursable by the oounty authorities.

              What me hate said, in connection with what we
    have heretoforo rnloaln Opinion Xo; G-3448, a copy of
    which opinion Ire hand you herewith, will sufficiently
    answer your inquiry, we trust.

              For your furthor information,    hemeter, we sug-
    gest that, should sueh oounty official    aocept and exeroise
    an office in the Arnlp, he would raeate   his county office,
    under Section l2 of Article XVI of the    COBStitUtiOn,   as
    held by us imOp&nion  Ho. 04343,   corn   of vhich is also
    attached hereto.




                                                              .
                                                Ocle &fiber
                                                  AssistaBt


    OS-&iR
i
B.. ipnclosure